UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 HELIOS AND MATHESON ANALYTICS INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 17, 2014 Dear Shareholder: You are cordially invited to attend the Helios and Matheson Analytics Inc. Annual Meeting of Shareholders on May 5, 2014. The meeting will begin promptly at 10:00 a.m. at the Company’s headquarters located at Empire State Building, 350 Fifth Avenue, Suite 7520, New York, New York 10118. The official Notice of Annual Meeting of Shareholders, proxy statement, proxy card and return envelope are included with this letter. Also enclosed is our Annual Report to shareholders for the year ended December 31, 2013. The matters listed in the Notice of the Annual Meeting of Shareholders are described in detail in the proxy statement. The vote of every shareholder is important. Please review carefully the enclosed materials and then sign, date and promptly mail your proxy. If you sign and return your proxy card without giving any instruction, it will be voted as the Board of Directors recommends. The Board of Directors and management look forward to greeting those shareholders who are able to attend. Sincerely, HELIOS AND MATHESON ANALYTICS INC. /s/ Divya Ramachandran Divya Ramachandran, President and Chief Executive Officer HELIOS AND MATHESON ANALYTICS INC. EMPIRE STATE BUILDING NEW YORK, NEW YORK 10118 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 5, 2014 To the Shareholders of HELIOS AND MATHESON ANALYTICS INC. PLEASE TAKE NOTICE that the Annual Meeting of Shareholders of Helios and Matheson Analytics Inc. (“Helios and Matheson” or the “Company”) will be held at 10:00 a.m. (local time), on May 5, 2014, at the Company’s headquarters located at Empire State Building, 350 Fifth Avenue, Suite 7520, New York, New York 10118 for the following purposes: 1. To elect the Board of Directors of the Company to serve until the Annual Meeting of Shareholders in 2015 and until their respective successors are duly elected and qualified; 2. To ratify the appointment of Mercadien, P.C. as the independent auditor of the Company for the year ending December 31, 2014; 3. To approve the Helios and Matheson Analytic Inc. 2014 Equity Incentive Plan; and 4. To approve, on an advisory basis, the compensation of our named executive officers. Only shareholders of record at the close of business on March 28, 2014 are entitled to notice of and to vote at this meeting and any adjournment or postponement thereof. You may vote in person or by proxy. You may cast your vote by dating and signing the enclosed proxy exactly as your name appears thereon and promptly returning such proxy in the envelope provided. If you sign and return your proxy card without giving any instruction, it will be voted as the Board of Directors recommends. You may revoke your proxy by voting in person at the meeting, by written notice to the Secretary of the Company or by executing and delivering a later-dated proxy by mail, prior to the closing of the polls. Attendance at the meeting does not by itself constitute revocation of a proxy. All shares that are entitled to vote and are represented by properly completed proxies timely received and not revoked will be voted as you direct. You are cordially invited to attend the meeting. Whether or not you plan to attend the meeting, please complete, sign, date and return the enclosed proxy card promptly. This proxy statement and the accompanying form of proxy, together with the Company’s 2013 Annual Report to shareholders, are being mailed to shareholders on or about April 17, 2014. Your cooperation is appreciated since a majority of the outstanding shares entitled to vote must be represented, either in person or by proxy, to constitute a quorum for the purposes of conducting business at the meeting. BY ORDER OF THE BOARD OF DIRECTORS By: /s/ Umesh Ahuja Umesh Ahuja Chief Financial Officer and Secretary April 17, 2014 New York, New York TABLE OF CONTENTS Page GENERAL INFORMATION 1 PROPOSAL 1: ELECTION OF DIRECTORS 3 CORPORATE GOVERNANCE 5 PROPOSAL 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 8 PROPOSAL 3: APPROVAL OF HELIOS AND MATHESON ANALYTICS INC. 2 9 PROPOSAL 4: ADVISORY VOTE ON EXECUTIVE COMPENSATION 11 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 11 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 12 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 12 INTERESTS OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 13 DIRECTOR AND EXECUTIVE OFFICER COMPENSATION 14 Executive Officer 14 Summary Compensation Table for 2013 and 2012 14 Option Exercises for 2013 14 Outstanding Equity Awards at 2013 Fiscal Year End 15 Employment Agreements and Potential Post-Employment Payments and Benefits 15 Director Compensation 15 SHAREHOLDER PROPOSALS 16 OTHER BUSINESS 16 MULTIPLE SHAREHOLDERS SHARING ONE ADDRESS 16 HELIOS AND MATHESON ANALYTICS INC.
